Citation Nr: 1704298	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  13-29 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for migraines, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a disability manifested by chronic physical flushing and changes in body temperature, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1966 to September 1968, including service in the Republic of Vietnam during the Vietnam War.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from October 2012 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In the October 2012 rating decision, the RO denied service connection for migraines and a disability manifested by chronic physical flushing and changes in body temperature.  In the November 2013 rating decision, the RO denied service connection for bilateral peripheral neuropathy of the lower extremities.  

The issues of entitlement to service connection for migraines and a disability manifested by chronic physical flushing and changes in body temperature are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record is at least in equipoise as to whether the Veteran's peripheral neuropathy of the lower extremities is etiologically related to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for a grant of service connection for peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Analysis

The Veteran contends that his peripheral neuropathy of the lower extremities was caused or aggravated by his service-connected diabetes mellitus, type II.

An April 2012 private treatment record notes that the Veteran was recently diagnosed with diabetes mellitus.

The Veteran was afforded a VA diabetes mellitus examination in May 2012.  During that examination, the Veteran reported numbness, tingling, and burning in his lower extremities for well over 30 years.  The Veteran denied any progression of symptoms or change in his condition since the onset of diabetes.  Based on this information, the examiner opined that the Veteran's neuropathic symptoms were not complications of diabetes.

The Veteran was afforded a VA diabetic sensory-motor peripheral neuropathy examination in July 2013.  This examiner also noted the Veteran's report that his peripheral neuropathy predated his diabetes diagnosis by several years but found that the Veteran's diabetes was now worsening his peripheral neuropathy.  The examiner noted that it is well known that uncontrolled diabetes can lead to peripheral neuropathy and opined that the Veteran's complaints and worsening symptoms were consistent with neuropathy being aggravated by diabetes.  

The Veteran has provided VA with an August 2014 medical opinion by a private physician.  That physician noted that the Veteran had variable control of his diabetes and opined that it was "at least as likely as not that his neuropathy could be related to his type 2 diabetes mellitus."  The physician provided no further rationale for this opinion. 

Of the probative medical opinions of record, two are favorable toward the Veteran's claim and one is unfavorable.  

Because the August 2014 private physician's opinion does not provide a rationale for its conclusion, it is of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning.").  Moreover, the August 2014 private physician's opinion applies speculative language by stating a relationship "could" exist.  As stated above, the question is whether it is at least as likely as not that a disability is related to active duty service or to a service-connected disorder, not whether it is at least as likely as not that a relationship could exist.  Speculative language such as "could" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993)

The Board views the May 2012 VA examiner's opinion that there had been no aggravation in light of the fact that, at the time of that examination, the Veteran had only been diagnosed with diabetes for one month.  With the benefit of an additional year of evidence, the July 2013 VA examiner found that the Veteran's service-connected diabetes mellitus was aggravating his peripheral neuropathy of the lower extremities and provided a rationale for this opinion.  The Board finds that the July 2013 VA examiner's opinion is the most probative evidence of record on the issue of nexus.  

In light of the totality of the circumstances, and giving the Veteran the full benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's peripheral neuropathy of the lower extremities has been aggravated by his service-connected diabetes mellitus, type II.  As the reasonable doubt created by the evidence must be resolved in favor of the Veteran, entitlement to service connection for peripheral neuropathy of the lower extremities is warranted as secondary to his service-connected diabetes mellitus.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  The AOJ will be responsible for determining  the degree of aggravation in assigning a rating.


ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities is granted.


REMAND

VA's duty to assist includes the obligation to provide an examination with regard to claims for disability compensation when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, but there is insufficient information to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The AOJ denied the Veteran's claims for service connection for migraines and a disability manifested by chronic physical flushing and changes in body temperature without first arranging for examinations by qualified medical professionals for help in determining whether the Veteran's claimed disabilities are related to service.

The Veteran's post-service medical records indicate a history of reports of migraines and a disability manifested by chronic physical flushing and changes in body temperature.  The Veteran has contended that both of these conditions may have been caused by exposure to herbicides in Vietnam.  In addition, he has submitted numerous lay statements attesting to a longstanding history of these conditions, including his wife's statement that both conditions manifested upon his return from Vietnam.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  This evidence meets that threshold, and examinations are necessary.  

The Board notes that migraines and a disability manifested by chronic physical flushing and changes in body temperature are not among those disorders for which service connection is presumed given presumptive exposure to herbicides.  38 C.F.R. 3.309(e).  However, despite the presumptive regulations, a Veteran may establish service connection based on exposure to herbicides with proof of actual, direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The examiners should therefore opine as to the possibility of service connection, notwithstanding the presumptive regulations.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current nature and likely etiology of any migraines.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must provide an opinion as to whether it is as likely as not (a probability of 50 percent or greater) that any current migraines had their origin in service or are in any way related to the Veteran's active service, including as a result of his exposure to herbicide agents.  

The examiner is advised that service connection can be established due to herbicide exposure by direct proof of causation, and that it is insufficient to conclude that there is no causation simply because migraines are not on the list of diseases and conditions that are presumptively associated with exposure to herbicide agents.  

In reaching these determinations, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment, other laypeople are competent to report their observations of the Veteran's symptoms.

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

2.  Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current nature and likely etiology of any disability manifested by chronic physical flushing and changes in body temperature.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must determine whether the Veteran has a disability manifested by chronic physical flushing and changes in body temperature and provide the specific diagnosis or diagnoses for such a disability.  

If the examiner determines that a disability exists, he or she must provide an opinion as to whether it is as likely as not (probability of 50 percent or greater) that a disability manifested by chronic physical flushing or changes in body temperature had its origin in service or is in any way related to the Veteran's active service, including as a result of his exposure to herbicide agents.  

The examiner is advised that service connection can be established due to herbicide exposure by direct proof of causation, and that it is insufficient to conclude that there is no causation simply because a disability is not on the list of diseases and conditions that are presumptively associated with exposure to herbicide agents.  

In reaching these determinations, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment, other laypeople are competent to report their observations of the Veteran's symptoms.

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


